—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 15, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. When an officer witnessed defendant receive money from a buyer and point to another person, who immediately gave the buyer several glassine envelopes, while receiving nothing in return, the inference of accessorial liability was inescapable (see, People v Bello, 92 NY2d 523). Certainly, these observations, together with the fact that the buyer moments later—but before defendant was arrested—was found with glassine envelopes, provided probable cause for defendant’s arrest. Concur—Saxe, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.